  Case 18-31436          Doc 79       Filed 01/22/19 Entered 01/22/19 09:21:36                  Desc Main
                                       Document     Page 1 of 13


                           UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

IN RE:                                                      )
                                                            )
VINROY W. REID                                              )        CASE NO. 18-31436
                                                            )        CHAPTER 13
                                  Debtor.                   )
                                                            )

              SECOND INTERIM APPLICATION OF R. KEITH JOHNSON
      FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
        FOR THE PERIOD FROM OCTOBER 4, 2018 THROUGH JANUARY 18, 2019

Name of Applicant:      R. Keith Johnson

Authorized to Provide Professional Services to:      Vinroy W. Reid

Date of Retention:    September 19, 2018

Compensation and reimbursement is sought for the period from October 4, 2018 through January 18,
2019. R. Keith Johnson has not yet received any payments for services rendered or expenses incurred
during this period.

Amount of compensation sought as actual, reasonable, and necessary:   $16,050.00
Amount of expense reimbursement sought as actual, reasonable, and necessary:   $95.79

This is a:       _________ monthly          XXXX interim        _________ final application

If this is not the first application filed, disclose the following for each prior application: None

Date Filed           Period Covered                            Requested                    Approved
                                                         Fees         Expenses        Fees         Expenses
10/4/2018            9/19/2018 – 10/3/2018               $13,925.00    $335.00        $13,925.00    $335.00




                                                            1
  Case 18-31436         Doc 79     Filed 01/22/19 Entered 01/22/19 09:21:36         Desc Main
                                    Document     Page 2 of 13


                         UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

IN RE:                                              )
                                                    )
VINROY W. REID                                      )       CASE NO. 18-31436
                                                    )       CHAPTER 13
                                 Debtor.            )
                                                    )

           INTERIM APPLICATION OF R. KEITH JOHNSON FOR
 ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
     THE PERIOD FROM OCTOBER 4, 2018 THROUGH JANUARY 18, 2019

         Pursuant to sections 330 and 331 under title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and the order of this Court entered in this case on 25

October 2018 (docket entry no. 45), R. Keith Johnson (“Johnson”) hereby requests that this

Court award him reasonable compensation for professional services rendered as counsel to the

above-captioned debtor (the “Debtor”) in the amount of $16,050.00, together with

reimbursement for actual and necessary expenses incurred in the amount of $95.79 for the period

commencing October 4, 2018 through January 18, 2019 (the “Fee Period”). In support of this

application (the “Application”), Johnson respectfully represents and states as follows:

                                           BACKGROUND

         1.     Johnson was retained to represent the Debtor as counsel to the Debtor in

connection with this Chapter 13 case. Johnson agreed to be compensated on an hourly basis and

to be reimbursed for actual and necessary out-of-pocket expenses.

                     COMPENSATION TO BE PAID AND ITS SOURCE

         2.     All services for which Johnson requests compensation were performed for or on

behalf of the Debtor.



                                                    2
  Case 18-31436       Doc 79     Filed 01/22/19 Entered 01/22/19 09:21:36            Desc Main
                                  Document     Page 3 of 13


       3.      Attached hereto as Exhibit A is a detailed statement of fees incurred during the

Fee Period, showing the amount of $16,050.00 due for compensation for the various services

rendered.

                                       DISBURSEMENTS

       4.      Johnson has incurred out-of-pocket disbursements during the Fee Period in the

amount of $95.79 and is listed on Exhibit A hereto.

                                 VALUATION OF SERVICES

       5.      The nature of the work performed and the cost of these services performed by

Johnson is fully set forth in the attached Exhibit A. The rates charged by Johnson professionals

are the normal hourly rates charged by Johnson for work of this character. In the Debtor’s

opinion, the reasonable value of the services rendered by Johnson to the Debtor during the Fee

Period far exceeds the fees charged by Johnson.

       6.      In accordance with the factors enumerated in 11 U.S.C. § 330, the amount

requested is fair and reasonable given (a) the complexity of the case, (b) the time expended, (c)

the nature and extent of the services rendered, (d) the value of such services, and (e) the costs of

comparable services other than in a case under this title.

                                             NOTICE

       7.      Notice of this Application has been given to (a) the Bankruptcy Administrator for

the Western District of North Carolina, (b) all creditors in this case, and (c) those parties

requesting notice pursuant to Bankruptcy Rule 2002.

       WHEREFORE, Johnson requests that allowance be made to him in the sum of

$16,050.00 as compensation for necessary professional services rendered to the Debtor for the

Fee Period and the sum of $95.79 for reimbursement of actual, necessary costs and expenses

incurred

                                                      3
  Case 18-31436       Doc 79    Filed 01/22/19 Entered 01/22/19 09:21:36            Desc Main
                                 Document     Page 4 of 13


during that period, and further requests such other and further relief as this Court may deem just

and proper.

       Dated: This 22nd day of January, 2019

                                             LAW OFFICES OF R. KEITH JOHNSON, P.A.

                                             /s/ R. Keith Johnson
                                             R. KEITH JOHNSON
                                             NCSB No. 8840
                                             1275 Hwy. 16 South
                                             Stanley, NC 28164
                                             (704) 827-4200
                                             Counsel for the Debtor




                                                    4
  Case 18-31436       Doc 79     Filed 01/22/19 Entered 01/22/19 09:21:36             Desc Main
                                  Document     Page 5 of 13


                         UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

IN RE:                                                 )
                                                       )
VINROY W. REID                                         )      CASE NO. 18-31436
                                                       )      CHAPTER 13
                               Debtor.                 )
                                                       )

                         NOTICE OF OPPORTUNITY FOR HEARING

       PLEASE TAKE NOTICE that R. Keith Johnson, counsel for Vinroy W. Reid (the
“Debtor”), has filed a Second Interim Application for Allowance of Compensation and
Reimbursement of Expenses for the Period from October 4, 2018 through January 18,
2019. R. Keith Johnson is seeking allowance of fees in the total amount of $16,050.00 and
expenses in the total amount of $95.79 for the period from October 4, 2018 through January 18,
2019.

     PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE AFFECTED
BY THIS APPLICATION. YOU SHOULD READ THE APPLICATION CAREFULLY AND
DISCUSS IT WITH YOUR ATTORNEY. IF YOU DO NOT HAVE AN ATTORNEY, YOU
MAY WISH TO CONSULT WITH ONE.

       PLEASE TAKE FURTHER NOTICE that in order for a hearing to be held on the
Application, written responses to the Application, if any, must be filed on or before fifteen (15)
days of the date of this notice (the “Response Deadline”) in order to be considered. If you do not
want the Court to grant the relief requested in the Application, or if you oppose the Application
in any way, you MUST:

         (1)   File a formal, written response to the Application(s) with the Bankruptcy Court at:

                      Clerk, United States Bankruptcy Court
                      Charles R. Jonas Federal Building
                      401 West Trade Street
                      P.O. Box 34189
                      Charlotte, NC 28234-4189

         (2)   Serve a copy of your response on all parties in interest, including:

                      U. S. Bankruptcy Administrator
                      402 West Trade Street
                      Charlotte, NC 28202

                      R. Keith Johnson
                      Law Offices of R. Keith Johnson, P.A.
                      1275 Hwy. 16 South
                      Stanley, NC 28164

                                                       5
  Case 18-31436      Doc 79     Filed 01/22/19 Entered 01/22/19 09:21:36          Desc Main
                                 Document     Page 6 of 13


        PLEASE TAKE FURTHER NOTICE that IF RESPONSES ARE TIMELY FILED, a
hearing on the Application will be held on February 12, 2019 at 10:00 a.m. (ET) before the
Honorable Laura T. Beyer in Room 1-5, Charles R. Jonas Federal Building, 401 West Trade
Street, Charlotte, North Carolina 28202.

       PLEASE TAKE FURTHER NOTICE that, if you or your attorney do not file a written
response to the Application on or before the Response Deadline, the Court may grant the relief
requested in the Application without a hearing. No further notice of the Application will be
given.

       Dated: This 22nd day of January, 2019.


                                            LAW OFFICES OF R. KEITH JOHNSON, P.A.

                                            /s/ R. Keith Johnson
                                            R. KEITH JOHNSON
                                            NCSB No. 8840
                                            1275 Hwy. 16 South
                                            Stanley, NC 28164
                                            (704) 827-4200
                                            Counsel for the Debtor




                                                    6
  Case 18-31436         Doc 79       Filed 01/22/19 Entered 01/22/19 09:21:36               Desc Main
                                      Document     Page 7 of 13


                          UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

IN RE:                                                    )
                                                          )
VINROY W. REID                                            )       CASE NO. 18-31436
                                                          )       CHAPTER 13
                                   Debtor.                )
                                                          )

                                      CERTIFICATE OF SERVICE

THIS IS TO CERTIFY that on the below date, the undersigned served a copy of the Second Interim
Application of R. Keith Johnson for Allowance of Compensation and Reimbursement of Expenses and
Notice of Opportunity for Hearing for same either electronically or by depositing, enclosed in a postpaid
wrapper, properly addressed to the entire creditor matrix of Vinroy W. Reid and to the following parties
in interest, at their last known addresses as shown below, in a post office or official depository under the
exclusive care and custody of the United States Postal Service:

         Shelley Abel (ECF)
         Bankruptcy Administrator

         Dated: January 22, 2019


                                                 LAW OFFICES OF R. KEITH JOHNSON, P.A.

                                                 /s/ R. Keith Johnson
                                                 R. KEITH JOHNSON
                                                 NCSB No. 8840
                                                 1275 Hwy. 16 South
                                                 Stanley, NC 28164
                                                 (704) 827-4200
                                                 Counsel for the Debtor




                                                          7
Case 18-31436   Doc 79   Filed 01/22/19 Entered 01/22/19 09:21:36   Desc Main
                          Document     Page 8 of 13
Case 18-31436   Doc 79   Filed 01/22/19 Entered 01/22/19 09:21:36   Desc Main
                          Document     Page 9 of 13
Case 18-31436   Doc 79   Filed 01/22/19 Entered 01/22/19 09:21:36   Desc Main
                          Document     Page 10 of 13
Case 18-31436   Doc 79   Filed 01/22/19 Entered 01/22/19 09:21:36   Desc Main
                          Document     Page 11 of 13
Case 18-31436   Doc 79   Filed 01/22/19 Entered 01/22/19 09:21:36   Desc Main
                          Document     Page 12 of 13
Case 18-31436   Doc 79   Filed 01/22/19 Entered 01/22/19 09:21:36   Desc Main
                          Document     Page 13 of 13
